Citation Nr: 1550723	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cognitive disorder/memory loss.

2.  Entitlement to an effective date earlier than October 29, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a September 2010 rating decision, the RO granted entitlement to service connection for PTSD, effective October 29, 2009, the date of the Veteran's claim.

In an August 2011 rating decision, the RO, in pertinent part, denied an effective date earlier than October 29, 2009 for the grant of entitlement to service connection for PTSD, and denied entitlement to service connection for cognitive disorder/memory loss.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Cognitive disorder and memory loss are caused or aggravated by the Veteran's service-connected PTSD and Parkinson's disease.

2.  On October 29, 2009, VA received the Veteran's claim for service connection for PTSD. 

3.  In a September 2010 rating decision, the RO awarded service connection for PTSD, effective October 29, 2009. 

4.  No informal claim was received prior to the claim received by VA on October 29, 2009.
CONCLUSION OF LAW

1.  The criteria for service connection for cognitive disorder and memory loss have been met.  38 U.S.C.A. §§ 1131, 1111, 5103, 5013A, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for an effective date earlier than October 29, 2009, for an award of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision to grant his service connection claim, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran with this issue.

The Veteran's claim for an earlier effective date arises from his disagreement following the grant of entitlement to service connection for PTSD. Once entitlement to service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In any event, in November 2012 VA provided the Veteran Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the Veteran of notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.
 
Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran has contended that he has a cognitive disorder and memory loss that is related or secondary to his service-connected disabilities.  The Veteran is service-connected for Parkinson's disease and PTSD.

He was provided with a VA brain and spinal cord examination in July 2010.  The examiner found that, based on his history, the Veteran had an uncertain degree of memory loss over the years suggestive of an organic pattern of uncertain cause, and that the presence of his memory loss reflected a possibility that there may have been another neurodegenerative disorder present in addition to Parkinson's disease.  A contemporaneous PTSD examination report reflected the examiner's assessment, after reviewing the claims file and examining the Veteran, that short and long term memory problems were evident.

The Veteran was provided with another VA examination in March 2011, by the examiner who conducted his July 2010 brain and spinal cord examination.  The examiner reviewed the Veteran's record and opined that his cognitive disorder/memory loss was the direct or proximate result of his service-connected disabilities of Parkinson's disease and PTSD combined.  The examiner noted that, prior to the onset of Parkinson's, his memory problems were due to PTSD.  The examiner indicated that, since the Veteran lost his employment in 2007, 50 percent of his current cognitive disorder and memory loss was due to service-connected Parkinson's and 50 percent was due to service-connected PTSD with depression.  The Veteran had some definite PTSD symptoms including delayed thinking since 1985, as observed by his wife, and memory loss to 1971.  The examiner noted that it was not customary for Parkinson's to have cognitive problems manifest prior to the appearance of motor slowing, rigidity, and tremor.  The examiner opined that the Veteran's PTSD has overshadowed the ability to decipher some of the symptoms of the Veteran's condition, and that PTSD had limited him since the military in his cognitive areas, but that his Parkinson's disease was currently causing more cognitive disorder/memory loss.   He also opined that there was no evidence of another organic pattern or neurodegenerative disorder such as leukoaraiosis.  

The Veteran was provided with another examination in June 2011.  The examiner noted that there was nothing reported at the examination to indicate that the Veteran had short or long term memory problems; however, the report included a statement by the Veteran's wife, who was present at the examination, that the Veteran shouted at her and threw things in anger, and frequently could not recall the incident.  The examiner noted that the Veteran had undergone neuropsychological testing in order to determine the extent of the cognitive impairment associated with his service-connected Parkinson's disease.  It was determined that the results of these tests were invalid, due to poor attention, severe psychiatric issues, and/or suboptimal effort.  

The Board finds that the competent medical evidence of record supports the grant of service connection for a cognitive disorder and memory problems as secondary to his service-connected Parkinson's disease and PTSD.  The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The July 2010 opinion attributed his cognitive disorder to another, unknown neurodegenerative disease, but the examiner was unable to identify any such disease. In the June 2011 opinion, the examiner found that the Veteran did not have memory problems, yet the report included a statement by the Veteran's wife that he would not remember incidents between them.  In addition, the Veteran has had documented memory problems for many years.  As such, these opinions are of very little, if any, probative value.

In this case, the Board finds that the March 2011 examination report provides the most probative value.  The examiner thoroughly reviewed the Veteran's history and provided a thorough rationale for his opinions. This examiner explained that no other organic pattern or neurodegenerative disorder such as leukoaraiosis was present to account for his cognitive and memory problems. A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As such, the Board finds that service connection is warranted for cognitive disorder and memory problems.

Effective date

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b). When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b).
 
Following receipt of the Veteran's October 29, 2009 new claim for entitlement to service connection for PTSD, a September 2010 rating decision granted his claim, and assigned an effective date of October 29, 2009.
 
The Veteran seeks an earlier effective date for his service-connected PTSD.  Prior to his October 2009 claim, the record includes a claim in 1971 for dental trauma.  The Veteran's representative has contended that it may have been the Veteran's intent to file a claim for PTSD at that time.  He requested a remand in order to determine whether the Veteran had intended to file a claim for PTSD in 1971, as he had requested records, and it may have been in preparation for filing a claim.  However, there is no indication in the record that there was an intent to file a claim for PTSD at any time prior to October 29, 2009.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

He asserts that medical evidence shows that the Veteran was hospitalized in 1971 for depression.  The Board acknowledges that medical records may be accepted as an informal claim for benefits under certain circumstances. See 38 C.F.R. § 3.157. However, these circumstances are limited to when the claim is one for increase or to reopen a previously denied claim. See 38 C.F.R. § 3.157(b).
 
The Veteran's specific claim for service connection is dated October 29, 2009, and there is no evidence of any formal or informal claim prior to that time. As noted, the effective date of the award will generally be the later of the date such claim was received by VA or the date the disability arose. Thus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than October 29, 2009. The Board appreciates the Veteran's honorable service, however, his request lies in equity, which the Board does not have the legal authority to grant. Accordingly, the request for an earlier effective date must be denied. 
   

ORDER

An effective date earlier than October 19, 2009, for the grant of service connection for coronary artery disease is denied.

Service connection for cognitive disorder and memory loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


